 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JAWAD ELATAB,
Plaintiff, .
i ~-19-CV-8114 (ALC) |
~against-
CANARY YELLOW LLC, ORDER
Defendant.
x

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made

within thirty (30) days.

SO ORDERED.

Dated: December 26, 2019 (Arde (Jur
New York, New York / )

_ HON. ANDREW L. CARTER, JR.
United States District Judge

 

 

 
